Citation Nr: 0943838	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-36 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.  In the February 2004 
rating decision, the RO granted service connection for PTSD 
with a 10 percent disability rating, effective from September 
15, 2003.  In a November 2006 rating decision, the RO 
increased the Veteran's disability rating to 30 percent, 
effective from September 15, 2003.  


FINDING OF FACT

The evidence of record shows that the Veteran suffers from 
flattened affect and depressed mood, problems sleeping, 
nightmares, flashbacks, irritability, inability to 
concentrate, hypervigilance, and suicidal thoughts, but does 
not show that the symptomatology associated with the 
Veteran's service-connected PTSD more closely approximates 
occupational and social impairment with deficiencies in most 
areas or total occupational and social impairment due to such 
symptoms as:  obsessional rituals, illogical speech, impaired 
impulse control, spatial disorientation, inability to 
establish and maintain effective relationships, gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in December 2003 and July 2007 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2007 letter provided this notice to the 
Veteran.  

The Board observes that the December 2003 letter was sent to 
the Veteran prior to the February 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the July 2007 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a December 2007 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2009); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

Based on the above analysis, the notice requirements for an 
initial rating claim have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records and private treatment records.  The Board 
notes that in December 2003 and November 2007, the Veteran 
was provided compensation and pension (C&P) examinations, at 
the request of the VA, in connection with his claim, the 
respective reports of which are also of record.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The examiners 
considered all of the pertinent evidence of record and 
provided a complete rationale for any opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

As discussed in the above Introduction, the Veteran was 
granted service connection for PTSD in February 2004 and 
assigned a 10 percent disability rating, effective September 
15, 2003, the date of his claim.  The Veteran appealed this 
initial disability rating, and in a November 2006 rating 
decision, the rating for the Veteran's PTSD was increased to 
30 percent, effective September 15, 2003.  
In evaluating this appeal, the Board has considered the 
propriety of this disability rating assignment.  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the Veteran's service- 
connected disability sufficiently severe enough to warrant a 
50 percent rating for the entire appeal period.  As such, the 
Board will discuss the Veteran's PTSD symptomatology in 
relation to the applicable rating criteria for the entire 
appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  Under that diagnostic 
code, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2009).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that the Veteran's service-connected 
PTSD was characteristic of impairment warranting a 50 percent 
disability rating, but not more for the entire appeal period.  

The Veteran is currently assigned a 30 percent disability 
evaluation for PTSD for the entire appeal period.  Under the 
relevant diagnostic code, as stated above, a 30 percent 
rating is assigned when the Veteran exhibits occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)  The Veteran asserts that a higher 
disability rating should be assigned.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but 
no more, for PTSD for the entire appeal period.  The Board 
notes that the competent medical evidence of record for the 
period of December 2003 to November 2007, including a 
December 2004 VA examination; VA psychological notes dating 
from August 2004 to January 2005; and December 2003 and 
November 2007 C&P psychological examinations, shows that the 
Veteran's mental health examiners have routinely 
characterized his mood as depressed and his affect as 
flattened, and that the Veteran has difficulty dealing with 
his military experiences and anything that reminds him of his 
military experiences.  The Board notes that the Veteran 
suffers from nightmares and flashbacks that affect his 
ability to sleep and irritability issues when he has to 
interact with other people.  The veteran also suffers from 
and has been hospitalized for substance abuse problems that 
are exacerbated by his depressed mood and inability to sleep.

The Board notes that in C&P examinations, dated December 2003 
and November 2007, as well as in the December 2004 VA 
examination and VA psychological notes dated August 2004 to 
January 2005, the examiners noted that the Veteran suffered 
from a depressed mood and flattened affect, and irritability 
issues.  The December 2003 and November 2007 C&P examination 
reports indicate that the Veteran's PTSD is characterized by 
good hygiene, normal speech, good recent and remote memory, 
fair judgment and insight, and no hallucinations or 
delusions.  However the examiners do note that the Veteran 
suffers from recurring nightmares and flashbacks that cause 
difficulty in sleeping, difficulty concentrating, occasional 
panic attacks and hypervigilance and paranoia.  The foregoing 
symptoms indicate a 50 percent disability rating and 
therefore the Board finds that a 50 percent disability rating 
is appropriate for the entire appeal period.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the Veteran at the time of the November 2007 C&P examination 
was employed as a manager in the same company he has been 
employed by for 30 years.  However, the veteran stated at the 
November 2007 examination that he had recently become more 
symptomatic and that it was getting more difficult to get 
along with people and his company was pushing him to retire.  
There is no indication that the Veteran's PTSD interfered 
with his employment in the past, but it is possible that his 
increased severity is starting to affect his employment.  In 
regards to social relationships, during the period under 
consideration, the Veteran had few social interactions other 
than with his adopted daughter and her immediate family.  The 
veteran noted several times in the record that he had a very 
good relationship with his late wife and that he used to 
enjoy playing golf and hanging out at the bar with friends.  
However, lately the veteran has stopped playing golf, and if 
he goes out to bars, he now tries to go where nobody knows 
him.  The Board acknowledges that the veteran is becoming 
increasingly isolated socially.  However, as he does maintain 
a close relationship with his adopted daughter and her family 
the Board finds that there is no evidence that the veteran is 
unable to establish and maintain effective relationships, as 
required by the next higher rating.  

The Board notes that the overall symptomatology associated 
with the Veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 70 percent 
disability rating.  The medical evidence does not show that 
the Veteran has experienced spatial disorientation, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic, or shown neglect of personal appearance or 
hygiene due to his service-connected PTSD.  The Board 
acknowledges that the veteran has attempted suicide twice in 
the distant past and was hospitalized on both occasions.  The 
record indicates that he has since had thoughts of suicide 
that he did not act on, however current examinations indicate 
that the veteran is not currently suffering from suicidal 
ideation.  While the Board acknowledges that the Veteran 
socializes very little, and has few if any close friends, he 
has not shown an inability to establish and maintain 
effective relationships as shown by his close relationship 
with his adopted daughter and her husband and children.  As 
such, the Board finds that the Veteran's symptomatology more 
closely approximates the schedular criteria for the 50 
percent disability rating.

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's 
symptomatology most closely approximates a 100 percent 
evaluation.  In this regard, the Board notes that the 
Veteran's medical records do not contain evidence which 
supports a finding that he has gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
as to time or place, or memory loss for names of close 
relatives, own occupation, or own name.  The Board 
acknowledges, as noted above that the veteran has had the 
occasional suicidal ideation, but there is no evidence that 
the veteran consistently suffers from suicidal ideation and 
therefore is not in persistent danger of hurting himself.  
Accordingly, his overall symptomatology more closely 
approximates the schedular criteria for the 50 percent 
disability rating.

Additionally, the Board notes that the Veteran was assigned 
GAF scores ranging from of 50 to 62.  Specifically the 
veteran was assigned GAF scores of 62 and 61 by the December 
2003 and November 2007 C&P examiners, respectively, which 
indicate that the Veteran has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  However the Board notes that VA 
psychological examination notes dating from August 2004 to 
January 2005 consistently reveal GAF scores of 50-55 which 
indicates that the veteran has some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers) and even some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Upon review of the competent evidence, the 
Board finds that the GAF scores ranging from 51 to 55 are 
consistent with the medical evidence of record that addresses 
the Veteran's actual symptoms and level of functioning.  The 
Board notes that the medical evidence more typically exhibits 
moderate symptoms or moderate difficulty in social 
functioning as indicated by the various VA psychological 
examination notes.  Accordingly, such characterization more 
closely approximates the schedular criteria associated with 
the currently assigned 50 percent evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
maintains some familial relationships.  The record also 
demonstrates that he is able to function independently, and 
has no delusions or cognitive impairment.  He does, however, 
exhibit a depressed mood, anxiety, and chronic sleep 
impairment due to nightmares and flashbacks, disturbances of 
mood and motivation, concentration problems and irritability 
and occasional suicidal ideation.  Based on the foregoing, 
the Board finds that the Veteran's PTSD more closely 
approximates the criteria for the 50 percent rating for the 
entire appeal period and entitlement to an increased rating 
on a schedular basis is therefore warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings 
as well as the statements of his sister in her June 2004 
letter.  Specifically the sister notes that the veteran 
suffers from flashbacks which in the past led to violent 
outbursts.  The sister further notes that since the veteran's 
return from Vietnam he is paranoid, quick tempered, at times 
suicidal, and now suffers from a substance abuse problem, 
particularly drinking.  

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran and his 
sister are competent to provide evidence regarding 
symptomatology, they are not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, 'in some cases, lay 
evidence will be competent and credible evidence of 
etiology').

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating for the entire 
appeal period.  Therefore, a staged rating is unwarranted and 
the Board finds that a 50 percent rating is appropriate for 
the entire appeal period.
Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

However, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 50 
percent on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
PTSD have been contemplated in the above stated rating under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  As noted above, the Board acknowledges that the 
veteran reports he is currently being pushed to retire by his 
current employer, however, the veteran has been employed by 
that same employer for more than 30 years and the competent 
medical evidence does not indicate that PTSD is causing 
marked interference with his employment.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period but, 
as discussed above, a preponderance of the evidence is 
against a higher rating than the one assigned herein.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 50 percent, 
but not greater, for service-connected PTSD throughout the 
appeal is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


